Title: To George Washington from Gustavus Scott, 25 June 1797
From: Scott, Gustavus
To: Washington, George



Dear Sir.
Rock Hill [Md.] 25th June 1797.

I had the honor of your favor of the 24th Instt by Mr Peter; your Letter to Collo. Ramsey I will take with me to Phila. and deliver to him on my Return Home; as I shall go by the Way of Lancaster and return by Baltimore. In the mean time there can be no danger of any Inconvenience arising from the delay, as I was to give Mr Lloyd notice to what place to forward the Calf; which I shall do from Phila.
Nothing like a disposition, to do the thing that is right, had transpired from Messrs Reed & Ford after the arrival of the Mail on Friday Evening: to be ascertained of the fact I called on Mr Smith on friday Evening. I did not indeed find him at Home but received this information from his brother a young Gentleman Who writes in the Bank; and who woud not speak so confidently without good Ground.
I shall certainly wait on Reed and Ford whilst at Phila. but I must confess I have little hope of doing any good. Men who have so long persisted in Wrong are not easily taken out of the Tract. I have the honor to be with the greatest Respect Dr Sir Yr mo. obt servt

Gusts Scott

